Citation Nr: 0427075	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  01-09 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
July 1968.  

This matter arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for PTSD.  The veteran was afforded a personal hearing in 
Washington, DC, before the undersigned veterans law judge in 
March 2004.  A transcript of the hearing has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she currently suffers from PTSD.  
She maintains that her PTSD is the result of personal/sexual 
assaults that occurred during her active military service.  

On review of the record, the Board notes that the veteran 
reported receiving payments for disability in statements 
received in April and November 1994.  A letter received in 
June 1992 from the Social Security Administration (SSA) 
Office of Disability and International Operation confirms 
that the veteran is receiving benefits.  There is no 
indication, however, that the RO made any attempt to obtain a 
copy of a SSA decision awarding disability benefits or the 
records the SSA considered in making that decision.  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA, 
or Social Security records.  See 38 C.F.R. § 3.159(c) (2) 
(2003).  Therefore, the RO must obtain all available 
decisions and records relating to the veteran's claim for 
Social Security disability benefits.



Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her PTSD.  If any of these records cannot 
be obtained, inform the veteran of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of all evidence received since 
the December 2001 Statement of the Case, 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




